ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_00_FR.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)

                      DEMANDES RECONVENTIONNELLES


                      ORDONNANCE DU 15 NOVEMBRE 2017




                               2017
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)

                             COUNTER-CLAIMS


                         ORDER OF 15 NOVEMBER 2017




4 CIJ1127.indb 1                                         17/04/18 11:10

                         Mode oﬃciel de citation :
      Violations alléguées de droits souverains et d’espaces maritimes
           dans la mer des Caraïbes (Nicaragua c. Colombie),
      demandes reconventionnelles, ordonnance du 15 novembre 2017,
                        C.I.J. Recueil 2017, p. 289




                             Oﬃcial citation :
       Alleged Violations of Sovereign Rights and Maritime Spaces
             in the Caribbean Sea (Nicaragua v. Colombia),
              Counter-Claims, Order of 15 November 2017,
                       I.C.J. Reports 2017, p. 289




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157325-1
                                             Sales number    1127

                                                       15 NOVEMBRE 2017

                                                        ORDONNANCE




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)
                         DEMANDES ­RECONVENTIONNELLES




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)
                                COUNTER-CLAIMS




                                                   15 NOVEMBER 2017

                                                           ORDER




4 CIJ1127.indb 3                                                          17/04/18 11:10

               289



                               COUR INTERNATIONALE DE JUSTICE

                                               ANNÉE 2017
    2017
15 novembre
Rôle général
                                             15 novembre 2017
   no 155


                VIOLATIONS ALLÉGUÉES
     DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
              DANS LA MER DES CARAÏBES
                                       (NICARAGUA c. COLOMBIE)

                               DEMANDES RECONVENTIONNELLES




                                             ORDONNANCE


               Présents : M. Abraham, président ; M. Yusuf, vice-président ;
                          MM. Owada, Tomka, Bennouna, Cançado Trindade,
                          Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                          MM. Bhandari, Robinson, Gevorgian, juges ; MM. Daudet,
                          Caron, juges ad hoc ; M. Couvreur, greffier.


                   La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 de son Statut et l’article 80 de son Règlement,

                   Rend l’ordonnance suivante :
                   Considérant que :
                  1. Par requête déposée au Greﬀe de la Cour le 26 novembre 2013, le
               Gouvernement de la République du Nicaragua (ci-après, le « Nicaragua »)
               a introduit une instance contre la République de Colombie (ci-après, la
               « Colombie ») au sujet d’un diﬀérend portant sur des « violations des droits

               4

290    droits souverains et espaces maritimes (ord. 15 XI 17)

souverains et des espaces maritimes du Nicaragua qui lui ont été reconnus
par la Cour dans son arrêt du 19 novembre 2012 [en l’aﬀaire du Différend
territorial et maritime (Nicaragua c. Colombie)] ainsi que sur la menace de
la Colombie de recourir à la force pour commettre ces violations ».
   2. Dans sa requête, le Nicaragua a invoqué comme base de compé-
tence de la Cour l’article XXXI du traité américain de règlement paci-
ﬁque signé à Bogotá le 30 avril 1948 (ci-après, le « pacte de Bogotá »). A
titre subsidiaire, il a soutenu que la compétence de la Cour « résid[ait]
dans le pouvoir qui [était] le sien de se prononcer sur les mesures requises
par ses arrêts ».
   3. Par ordonnance du 3 février 2014, la Cour a ﬁxé au 3 octobre 2014 et
au 3 juin 2015, respectivement, les dates d’expiration des délais pour le
dépôt du mémoire du Nicaragua et pour celui du contre-mémoire de la
Colombie. Le Nicaragua a déposé son mémoire dans le délai ainsi prescrit.
   4. Le 19 décembre 2014, dans le délai prescrit au paragraphe 1 de l’ar-
ticle 79 du Règlement, la Colombie a soulevé des exceptions préliminaires
à la compétence de la Cour. En conséquence, par ordonnance du
19 décembre 2014, le président, constatant que la procédure sur le fond
était suspendue en application du paragraphe 5 de l’article 79 du Règle-
ment, et compte tenu de l’instruction de procédure V, a ﬁxé au 20 avril
2015 la date d’expiration du délai dans lequel le Nicaragua pourrait pré-
senter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par la Colombie. Le Nicaragua a
déposé son exposé dans le délai ainsi ﬁxé.
   5. La Cour a tenu des audiences publiques sur les exceptions prélimi-
naires soulevées par la Colombie du 28 septembre au 2 octobre 2015.
Dans son arrêt du 17 mars 2016, la Cour a jugé qu’elle avait compétence,
sur la base de l’article XXXI du pacte de Bogotá, pour connaître du dif-
férend entre le Nicaragua et la Colombie relatif aux prétendues violations
par la Colombie des droits du Nicaragua dans les zones maritimes dont
celui-ci aﬃrme qu’elles lui ont été reconnues par l’arrêt du 19 novembre
2012 susmentionné.
   6. Par ordonnance du 17 mars 2016, la Cour a ﬁxé au 17 novembre 2016
la date d’expiration du nouveau délai pour le dépôt du contre-mémoire de
la Colombie, lequel a été déposé dans le délai ainsi prescrit. Dans la troi-
sième partie de son contre-mémoire, la Colombie, se référant à l’article 80
du Règlement, a présenté quatre demandes reconventionnelles.
   7. Invoquant le paragraphe 1 de l’article 53 du Règlement, les Gouver-
nements de la République du Chili et de la République du Panama ont
demandé à avoir communication des pièces de procédure et documents
annexés produits en l’espèce. La Cour, s’étant renseignée auprès des Par-
ties conformément à cette même disposition, a fait droit à ces demandes.
Cependant, comme suite à une demande expresse de l’agent de la Colom-
bie, la Cour a décidé que, « pour des raisons de sécurité nationale », les
annexes 28 à 61 du contre-mémoire ne ﬁgureraient pas dans les exem-
plaires qui seraient ainsi transmis. Le greﬃer a dûment communiqué ces
décisions auxdits Gouvernements et aux Parties.

5

291      droits souverains et espaces maritimes (ord. 15 XI 17)

   8. Lors d’une réunion que le président de la Cour a tenue avec les
représentants des Parties le 19 janvier 2017, le Nicaragua a indiqué qu’il
considérait comme irrecevables les demandes reconventionnelles conte-
nues dans le contre-mémoire de la Colombie et proposé qu’il soit accordé
successivement trois mois à chacune des Parties pour présenter des obser-
vations écrites sur la recevabilité des demandes reconventionnelles colom-
biennes. Lors de la même réunion, la Colombie a déclaré qu’elle jugeait
qu’une période de trois mois était trop longue, mais que, en tout état de
cause, elle souhaitait bénéﬁcier du même délai que celui qui serait accordé
au Nicaragua pour préparer ses observations écrites.
   9. Par lettres datées du 20 janvier 2017, le greﬃer a informé les Parties
que la Cour avait décidé que le Gouvernement du Nicaragua devrait spé-
ciﬁer par écrit, le 20 avril 2017 au plus tard, les motifs juridiques sur les-
quels il s’appuyait pour soutenir que les demandes reconventionnelles du
défendeur étaient irrecevables, et que le Gouvernement de la Colombie
serait à son tour invité à présenter par écrit ses vues sur la question le
20 juillet 2017 au plus tard. Le Nicaragua et la Colombie ont présenté
leurs observations écrites sur la recevabilité des demandes reconvention-
nelles colombiennes dans les délais ainsi prescrits.
   10. Ayant reçu des observations écrites complètes et détaillées de la
part de chacune des Parties, la Cour s’est estimée suﬃsamment informée
de leurs positions respectives quant à la recevabilité des demandes recon-
ventionnelles de la Colombie et n’a pas jugé nécessaire d’entendre plus
avant les Parties à ce sujet.

                                      *
    11. Dans la requête, le Nicaragua a présenté les demandes suivantes :

         « Au vu de l’exposé des éléments factuels et juridiques qui précède,
      le Nicaragua, tout en se réservant le droit de compléter ou de
      modiﬁer la présente requête, prie la Cour de dire et juger que la
      Colombie :
      — manque à l’obligation qui lui incombe en vertu du paragraphe 4
           de l’article 2 de la Charte des Nations Unies et du droit interna-
           tional coutumier de s’abstenir de recourir à la menace ou à l’em-
           ploi de la force ;
      — manque à l’obligation qui lui incombe de ne pas violer les espaces
           maritimes du Nicaragua tels que délimités au paragraphe 251 de
           l’arrêt rendu par la Cour le 19 novembre 2012, ainsi que les
           droits souverains et la juridiction du Nicaragua sur lesdits
           espaces ;
      — manque à l’obligation qui lui incombe de ne pas violer les droits
           du Nicaragua en vertu du droit international coutumier tel que
           reﬂété dans les parties V et VI de la [convention des Nations
           Unies sur le droit de la mer (CNUDM)] ;

6

292      droits souverains et espaces maritimes (ord. 15 XI 17)

      — est en conséquence tenue de se conformer à l’arrêt du 19 novembre
        2012, d’eﬀacer les conséquences juridiques et matérielles de ses
        actes internationalement illicites, et de réparer intégralement le
        préjudice causé par lesdits actes. »
    12. Dans son mémoire, le Nicaragua a formulé les conclusions ci-après :

         « 1. Pour les motifs exposés dans le présent mémoire, la Répu-
      blique du Nicaragua prie la Cour de dire et juger que, par son com-
      portement, la République de Colombie :
      a) a manqué à l’obligation lui incombant de ne pas violer les espaces
          maritimes du Nicaragua tels que délimités au paragraphe 251 de
          l’arrêt rendu par la Cour le 19 novembre 2012, ainsi que les droits
          souverains et la juridiction du Nicaragua sur lesdits espaces ;
      b) a manqué à l’obligation lui incombant en vertu du paragraphe 4
          de l’article 2 de la Charte des Nations Unies et du droit interna-
          tional coutumier de s’abstenir de recourir à la menace ou à l’em-
          ploi de la force ;
      c) se trouve, partant, tenue d’eﬀacer les conséquences juridiques et
          matérielles de ses faits internationalement illicites, et de réparer
          intégralement le préjudice causé par ces faits.

        2. Le Nicaragua prie également la Cour de dire et juger que la
      Colombie doit :
      a) cesser tous ses faits internationalement illicites de caractère continu
         portant atteinte ou susceptibles de porter atteinte aux droits du
         Nicaragua ;
      b) dans toute la mesure du possible, rétablir le statu quo ante, en
           i) abrogeant les lois et règlements promulgués par elle qui sont
              incompatibles avec l’arrêt rendu par la Cour le 19 novembre
              2012, notamment les dispositions des décrets 1946 du 9 sep-
              tembre 2013 et 1119 du 17 juin 2014 relatives aux zones mari-
              times qui ont été reconnues comme relevant de la juridiction
              ou des droits souverains du Nicaragua ;
          ii) révoquant les permis délivrés à des navires de pêche opérant
              dans les eaux nicaraguayennes ; et [en]
         iii) faisant en sorte que ni la décision rendue le 2 mai 2014 par la
              Cour constitutionnelle de la Colombie ni aucune autre décision
              rendue par une autorité nationale n’empêche l’exécution de
              l’arrêt rendu par la Cour le 19 novembre 2012.
      c) l’indemniser au titre de l’ensemble des dommages causés dans la
         mesure où ceux-ci ne sont pas réparés par la restitution, y compris
         le manque à gagner résultant, d’une part, des pertes d’investisse-
         ments qu’ont entraînées les déclarations à caractère comminatoire
         faites par les plus hautes autorités colombiennes et le recours, par

7

293      droits souverains et espaces maritimes (ord. 15 XI 17)

         les forces navales colombiennes, à la menace ou à l’emploi de la
         force à l’encontre de navires de pêche nicaraguayens [ou de navires
         explorant ou exploitant le sol et le sous-sol du plateau continental
         du Nicaragua] et de navires de pêche d’Etats tiers détenteurs d’un
         permis délivré par le Nicaragua, et, d’autre part, de l’exploitation
         des eaux nicaraguayennes par des navires de pêche agissant en
         vertu d’une « autorisation » illicite de la Colombie, le montant de
         l’indemnité devant être déterminé lors d’une phase ultérieure de la
         procédure ;
      d) donner des garanties appropriées de non-répétition de ses faits
         internationalement illicites. »
   13. S’agissant du chef de conclusions 1 b) du mémoire du Nicaragua,
tel que cité au paragraphe précédent, la Cour rappelle que, dans son arrêt
du 17 mars 2016 sur les exceptions préliminaires, elle a jugé qu’il n’existait
pas de diﬀérend entre les Parties concernant les prétendues violations par
la Colombie de l’obligation lui incombant de s’abstenir de recourir à la
menace ou à l’emploi de la force.
   14. Dans son contre-mémoire, la Colombie a formulé les conclusions
suivantes :
        « I. Pour les raisons exposées dans le présent contre-mémoire, la
      République de Colombie prie respectueusement la Cour de rejeter les
      conclusions que la République du Nicaragua a formulées dans son
      mémoire en date du 3 octobre 2014 et de dire et juger que :
      1. Le Nicaragua n’a pas démontré que l’un quelconque des navires
         des forces navales colombiennes ou de ses garde-côtes avait violé
         les droits souverains et les espaces maritimes du Nicaragua dans
         la mer des Caraïbes ;
      2. La Colombie n’a pas violé, d’une autre manière, les droits souve-
         rains et les espaces maritimes du Nicaragua dans la mer des
         Caraïbes ;
      3. Le décret colombien 1946 portant création d’une zone contiguë
         unique, en date du 9 septembre 2013, est licite au regard du droit
         international et ne viole aucun des droits souverains et espaces
         maritimes du Nicaragua, étant donné que :
          a) dans les circonstances de l’espèce, la zone contiguë unique pro-
             duite par les cercles concentriques se chevauchant naturelle-
             ment qui forment les zones contiguës des îles de San Andrés,
             Providencia et Santa Catalina et des cayes d’Albuquerque,
             Est-Sud-Est, Roncador, Serrana, Quitasueño et Serranilla,
             cercles concentriques dont les points extrêmes sont reliés
             par des lignes géodésiques, est licite au regard du droit
             international ;
          b) les pouvoirs énoncés dans le décret sont conformes au droit
             international ; et


8

294      droits souverains et espaces maritimes (ord. 15 XI 17)

      4. Aucune des mesures que la Colombie a prises dans sa zone conti-
          guë unique, et dont le Nicaragua lui fait grief, ne constitue une
          violation du droit international ou des droits souverains et des
          espaces maritimes du Nicaragua.
        II. En outre, la République de Colombie prie respectueusement la
      Cour de dire et juger que :
      5. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie dans la mer des Caraïbes en n’empêchant pas les
          navires qui battent son pavillon ou qui sont titulaires de permis
          délivrés par lui de pêcher dans les eaux colombiennes ;
      6. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie dans la mer des Caraïbes en n’empêchant pas les
          navires qui battent son pavillon ou qui sont titulaires de permis
          délivrés par lui de recourir à des méthodes de pêche déprédatrices
          et illicites, manquant ainsi à ses obligations internationales ;
      7. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie en manquant aux obligations juridiques interna-
          tionales qui lui incombent à l’égard de l’environnement dans cer-
          taines zones de la mer des Caraïbes ;
      8. Le Nicaragua n’a pas respecté les droits de pêche traditionnels et
          historiques des habitants de l’archipel de San Andrés, notamment
          ceux de la population autochtone raizale, dans les eaux où ils
          peuvent prétendre à les exercer ; et
      9. Le décret nicaraguayen no 33-2013 établissant des lignes de base
          droites, en date du 19 août 2013, viole le droit international ainsi
          que les droits et les espaces maritimes de la Colombie.
        III. La Colombie prie en outre la Cour d’indiquer au Nicaragua :
      10. S’agissant des conclusions nos 5 à 8 :
          a) de mettre ﬁn sans retard à ses violations du droit international ;
          b) d’indemniser la Colombie pour tous les dommages, y compris
              le manque à gagner, qu’elle a subis en raison des violations,
              par le Nicaragua, de ses obligations internationales, le montant
              et la forme de l’indemnisation devant être déterminés lors
              d’une phase ultérieure de la procédure ; et
          c) de donner à la Colombie des garanties appropriées de non-
              répétition.
      11. S’agissant de la conclusion no 8, en particulier, de garantir que les
          habitants de l’archipel de San Andrés jouissent d’un libre accès
          aux eaux sur lesquelles portent leurs droits de pêche traditionnels
          et historiques ; et
      12. S’agissant de la conclusion no 9, de modiﬁer son décret no 33-2013
          en date du 19 août 2013 de manière à ce qu’il respecte les règles
          du droit international concernant le tracé des lignes de base à
          partir desquelles est mesurée la largeur de la mer territoriale.
        IV. La Colombie se réserve le droit de compléter ou de modiﬁer les
      présentes conclusions. »

9

295      droits souverains et espaces maritimes (ord. 15 XI 17)

   15. En ce qui concerne la recevabilité des demandes reconventionnelles
présentées par la Colombie, le Nicaragua, au terme de ses observations
écrites, a prié la Cour de dire et juger que « les première, deuxième, troi-
sième et quatrième demandes reconventionnelles présentées par la Colom-
bie dans son contre-mémoire du 17 novembre 2016 sont irrecevables ».
   16. Pour sa part, au terme de ses observations écrites sur la recevabilité
de ses demandes reconventionnelles, la Colombie a prié la Cour de dire et
juger que « les demandes reconventionnelles présentées dans le contre-
mémoire satisfont aux conditions énoncées à l’article 80 de son Règle-
ment et qu’elles sont recevables ».


                             I. Cadre général

  17. L’article 80 du Règlement dispose :
         « 1. La Cour ne peut connaître d’une demande reconventionnelle
      que si celle-ci relève de sa compétence et est en connexité directe avec
      l’objet de la demande de la partie adverse.
         2. La demande reconventionnelle est présentée dans le contre-
      mémoire et ﬁgure parmi les conclusions contenues dans celui-ci. Le
      droit qu’a l’autre partie d’exprimer ses vues par écrit sur la demande
      reconventionnelle dans une pièce de procédure additionnelle est pré-
      servé, indépendamment de toute décision prise par la Cour, confor-
      mément au paragraphe 2 de l’article 45 du présent Règlement, quant
      au dépôt de nouvelles pièces de procédure.
         3. En cas d’objection relative à l’application du paragraphe 1 ou à
      tout moment lorsque la Cour le considère nécessaire, la Cour prend
      sa décision à cet égard après avoir entendu les parties. »
   18. Les demandes reconventionnelles sont des actes juridiques auto-
nomes ayant pour objet de soumettre au juge des prétentions nouvelles
qui, en même temps, se rattachent aux demandes principales dans la
mesure où, formulées à titre « reconventionnel », elles constituent une
riposte à ces dernières (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
demandes reconventionnelles, ordonnance du 17 décembre 1997, C.I.J.
Recueil 1997, p. 256, par. 27 ; Certaines activités menées par le Nicaragua
dans la région frontalière (Costa Rica c. Nicaragua) et Construction
d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa
Rica), demandes reconventionnelles, ordonnance du 18 avril 2013, C.I.J.
Recueil 2013, p. 207-208, par. 19).
   19. Selon le paragraphe 1 de l’article 80 du Règlement, deux conditions
doivent être réunies pour que la Cour puisse connaître d’une demande
reconventionnelle : il faut que la demande reconventionnelle « relève de sa
compétence » et qu’elle « [soit] en connexité directe avec l’objet de la
demande de la partie adverse ». Dans des décisions antérieures, la Cour a
jugé que ces conditions se rapportaient à la « recevabilité d’une demande

10

296     droits souverains et espaces maritimes (ord. 15 XI 17)

reconventionnelle comme telle » (Plates-formes pétrolières (République
islamique d’Iran c. Etats-Unis d’Amérique), demande reconventionnelle,
ordonnance du 10 mars 1998, C.I.J. Recueil 1998, p. 203, par. 33 ; Activités
armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda), demandes reconventionnelles, ordonnance du 29 novembre
2001, C.I.J. Recueil 2001, p. 678, par. 35 ; Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), demandes reconventionnelles, ordonnance du 18 avril
2013, C.I.J. Recueil 2013, p. 208, par. 20). Dans ce contexte, la Cour a
admis que le terme « recevabilité » devait être compris comme couvrant à
la fois la condition de compétence et celle de connexité directe (Immunités
juridictionnelles de l’Etat (Allemagne c. Italie), demande reconventionnelle,
ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), p. 316, par. 14 ; Cer-
taines activités menées par le Nicaragua dans la région frontalière (Costa
Rica c. Nicaragua) et Construction d’une route au Costa Rica le long du
fleuve San Juan (Nicaragua c. Costa Rica), demandes reconventionnelles,
ordonnance du 18 avril 2013, C.I.J. Recueil 2013, p. 208, par. 20).
   20. Les conditions de recevabilité énoncées à l’article 80 du Règlement
sont cumulatives : chacune de ces conditions doit être remplie pour qu’une
demande reconventionnelle puisse être jugée recevable. Aux ﬁns de déter-
miner si elles le sont, la Cour n’est toutefois pas tenue de suivre l’ordre
adopté dans cette disposition (Certaines activités menées par le Nicaragua
dans la région frontalière (Costa Rica c. Nicaragua) et Construction d’une
route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica),
demandes reconventionnelles, ordonnance du 18 avril 2013, C.I.J. Recueil
2013, p. 210, par. 27).
   21. En l’espèce, la Cour estime qu’il y a lieu de répondre d’abord à la
question de savoir si les demandes reconventionnelles de la Colombie
sont en connexité directe avec l’objet des demandes principales du
Nicaragua.


                          II. Connexité directe

   22. Il appartient à la Cour d’apprécier, « compte tenu des particularités
de chaque espèce, si le lien qui doit rattacher la demande reconvention-
nelle à la demande principale est suﬃsant » (voir Certaines activités menées
par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), demandes reconventionnelles, ordonnance du 18 avril
2013, C.I.J. Recueil 2013, p. 211-212, par. 32).
   23. Dans des décisions antérieures concernant la recevabilité de
demandes reconventionnelles comme telles, la Cour a pris en considéra-
tion divers facteurs susceptibles d’établir la connexité directe — juridique
et factuelle — qui doit, selon l’article 80, exister entre une demande recon-
ventionnelle et les demandes de la partie adverse.

11

297     droits souverains et espaces maritimes (ord. 15 XI 17)

   24. S’agissant de la connexité factuelle, la Cour s’est posé la question de
savoir si les faits invoqués par chaque partie se rapportaient à un même
ensemble factuel, y compris à la même zone géographique ou à la même
période (voir Certaines activités menées par le Nicaragua dans la région
frontalière (Costa Rica c. Nicaragua) et Construction d’une route au Costa
Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), demandes
reconventionnelles, ordonnance du 18 avril 2013, C.I.J. Recueil 2013, p. 213,
par. 34 ; Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), demandes recon-
ventionnelles, ordonnance du 17 décembre 1997, C.I.J. Recueil 1997, p. 258,
par. 34 ; Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis
d’Amérique), demande reconventionnelle, ordonnance du 10 mars 1998,
C.I.J. Recueil 1998, p. 205, par. 38). Elle a également recherché si ces faits
étaient de même nature, c’est-à-dire si les parties tiraient grief de compor-
tements similaires (voir Certaines activités menées par le Nicaragua dans la
région frontalière (Costa Rica c. Nicaragua) et Construction d’une route au
Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), demandes
reconventionnelles, ordonnance du 18 avril 2013, C.I.J. Recueil 2013,
p. 212-213, par. 33 ; Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda), demandes reconventionnelles, ordon-
nance du 29 novembre 2001, C.I.J. Recueil 2001, p. 679, par. 38).
   25. S’agissant de la connexité juridique, la Cour a recherché si la
demande reconventionnelle était en connexité directe avec les demandes
principales au regard des principes ou instruments juridiques invoqués, ou
si le demandeur et le défendeur pouvaient être réputés poursuivre le même
but juridique à travers leurs demandes respectives (voir Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara-
gua) et Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), demandes reconventionnelles, ordonnance du
18 avril 2013, C.I.J. Recueil 2013, p. 213, par. 35 ; Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance du
17 décembre 1997, C.I.J. Recueil 1997, p. 258, par. 35 ; Plates-formes pétro-
lières (République islamique d’Iran c. Etats-Unis d’Amérique), demande
reconventionnelle, ordonnance du 10 mars 1998, C.I.J. Recueil 1998, p. 205,
par. 38 ; Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), ordonnance du 30 juin 1999, C.I.J. Recueil
1999 (II), p. 985-986 ; Activités armées sur le territoire du Congo (Répu-
blique démocratique du Congo c. Ouganda), demandes reconventionnelles,
ordonnance du 29 novembre 2001, C.I.J. Recueil 2001, p. 679, par. 38 et 40).

          A. Première et deuxième demandes reconventionnelles
   26. Dans le corps de son contre-mémoire et dans ses observations
écrites, la Colombie indique que sa première demande reconventionnelle
est fondée sur « le manquement [du Nicaragua] à son obligation d’exercer
la diligence requise aux ﬁns de protéger et de préserver l’environnement

12

298      droits souverains et espaces maritimes (ord. 15 XI 17)

marin du sud-ouest de la mer des Caraïbes », et que la deuxième, qui
« découle logiquement de la première », porte sur « son manquement à son
obligation d’exercer la diligence requise aux ﬁns de protéger le droit des
habitants de l’archipel de San Andrés, en particulier les Raizals, de béné-
ﬁcier d’un environnement sain, viable et durable ».
   27. Ces deux demandes reconventionnelles sont libellées en des termes
diﬀérents dans les conclusions présentées à la ﬁn du contre-mémoire de la
Colombie, qui se lisent comme suit :
        « II. … [L]a République de Colombie prie respectueusement la
      Cour de dire et juger que :
      5. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie dans la mer des Caraïbes en n’empêchant pas les
          navires qui battent son pavillon ou qui sont titulaires de permis
          délivrés par lui de pêcher dans les eaux colombiennes ;
      6. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie dans la mer des Caraïbes en n’empêchant pas les
          navires qui battent son pavillon ou qui sont titulaires de permis
          délivrés par lui de recourir à des méthodes de pêche déprédatrices
          et illicites, manquant ainsi à ses obligations internationales ;
      7. Le Nicaragua a violé les droits souverains et les espaces maritimes
          de la Colombie en manquant aux obligations juridiques interna-
          tionales qui lui incombent à l’égard de l’environnement dans cer-
          taines zones de la mer des Caraïbes. »
   28. Selon la Colombie, un certain nombre d’éléments permet d’établir
que ses deux premières demandes reconventionnelles « sont en connexité
directe avec l’objet des demandes principales du Nicaragua, qu’elles pour-
suivent les mêmes buts juridiques et qu’elles sont donc recevables » au
regard du paragraphe 1 de l’article 80 du Règlement.
   29. En particulier, la Colombie aﬃrme que ces deux demandes recon-
ventionnelles s’inscrivent dans le même ensemble factuel que les demandes
principales du Nicaragua. Elle estime que les unes et les autres portent,
premièrement, sur la même zone géographique, à savoir la zone couvrant
certaines parties de la réserve de biosphère Seaﬂower et l’aire marine pro-
tégée du même nom, dont l’espace maritime entourant le banc de Luna
Verde, « où se seraient produits la plupart des « incidents » mentionnés
par le Nicaragua », ainsi que la zone contiguë qu’elle a proclamée ; deuxiè-
mement, sur des faits de même nature en ce sens qu’elles concernent le
comportement des Parties en matière de préservation et de protection de
l’environnement marin et l’exercice de la diligence requise à cet égard au
sein de la zone maritime pertinente ; troisièmement, sur des faits qui se
sont produits au cours d’une même période.

  30. La Colombie aﬃrme en outre que ses première et deuxième
demandes reconventionnelles sont en connexité juridique directe avec les
demandes principales du Nicaragua. Elle argue qu’elles sont fondées sur


13

299     droits souverains et espaces maritimes (ord. 15 XI 17)

le même corpus de droit, celui des règles coutumières du droit internatio-
nal de la mer, qui régit les droits souverains des Etats côtiers en lien avec
les obligations internationales de ces Etats ainsi que les droits et devoirs
d’autres Etats, englobant les règles du droit de l’environnement. De plus,
la Colombie, dans ses demandes reconventionnelles, et le Nicaragua, dans
ses demandes principales, poursuivent selon elle les mêmes buts juri-
diques, puisque « chaque Partie conteste la licéité du comportement de
l’autre dans les mêmes zones maritimes ».

                                       *
   31. Le Nicaragua, pour sa part, aﬃrme que certains des faits allégués
que la Colombie invoque à l’appui de ses deux premières demandes recon-
ventionnelles, à savoir les prétendus incidents de pêche déprédatrice et de
pollution imputables à des pêcheurs nicaraguayens, ne se rapportent pas
à la même zone géographique que les faits qu’il invoque dans ses propres
demandes. Selon lui, les faits dénoncés par la Colombie se sont produits
« dans la mer territoriale entourant la caye de Serrana, qui appartient à la
Colombie, ou dans la zone de régime commun entre elle et la Jamaïque » ;
les faits sous-tendant ses propres demandes, en revanche, se sont déroulés
dans sa zone économique exclusive (ZEE). Il aﬃrme en outre que les
comportements mis en cause par les deux premières demandes reconven-
tionnelles, d’une part, et par ses demandes principales, d’autre part, sont
diﬀérents, la Colombie tirant grief du manquement allégué du Nicaragua
à son obligation de protéger et de préserver l’environnement marin dans
le sud-ouest de la mer des Caraïbes, et le Nicaragua, de l’ingérence de la
Colombie dans sa juridiction et ses droits souverains exclusifs sur des
espaces maritimes que la Cour lui a attribués en 2012, ainsi que de viola-
tions, par cet Etat, de cette juridiction et de ces droits. Il considère que les
faits sur lesquels la Colombie et lui-même s’appuient respectivement en
l’espèce « revêtent un caractère fondamentalement diﬀérent », ses
demandes ayant trait à « l’aﬃrmation active », par la Colombie, de ses
prétendus droits et juridiction sur des zones qui ne lui appartiennent pas,
tandis que les demandes reconventionnelles de la Colombie « sont fondées
sur l’inactivité alléguée du Nicaragua face aux pratiques destructrices
pour l’environnement auxquelles s’adonneraient ses propres ressortis-
sants » (les italiques sont dans l’original).
   32. Le Nicaragua fait par ailleurs valoir que les deux premières
demandes reconventionnelles de la Colombie ne reposent pas sur les
mêmes principes et instruments juridiques que ses demandes et que, par-
tant, le but juridique poursuivi dans les deux cas n’est pas le même. Il
considère que la Colombie cherche à établir sa responsabilité internatio-
nale à raison de violations alléguées des règles du droit international cou-
tumier relatives à la préservation et à la protection de l’environnement
ainsi qu’à l’exercice de la diligence requise, et des dispositions de divers
instruments internationaux, dont la convention sur le commerce interna-
tional des espèces de faune et de ﬂore sauvages menacées d’extinction (la

14

300    droits souverains et espaces maritimes (ord. 15 XI 17)

« CITES »), la convention pour la protection et la mise en valeur du milieu
marin dans la région des Caraïbes (la « convention de Cartagena ») et le
code de conduite pour une pêche responsable de l’Organisation pour l’ali-
mentation et l’agriculture (FAO). Lui-même, en revanche, s’appuie sur
l’arrêt de 2012 de la Cour en l’aﬀaire du Différend territorial et maritime
(Nicaragua c. Colombie) (ci-après, l’« arrêt de 2012 ») et sur les règles du
droit international coutumier telles que reﬂétées dans les parties V et VI
de la CNUDM, qui reconnaissent la juridiction et les droits souverains
exclusifs d’un Etat côtier sur ses espaces maritimes.
   33. Le Nicaragua conclut en conséquence que la Colombie n’a pas
démontré que ses première et deuxième demandes reconventionnelles
remplissaient la condition de connexité directe énoncée à l’article 80 du
Règlement et que, partant, elles doivent être jugées irrecevables comme
telles.

                                    * *
   34. La Cour a déjà noté que les première et deuxième demandes recon-
ventionnelles sont libellées en des termes diﬀérents dans les conclusions
présentées à la ﬁn du contre-mémoire, d’une part, et dans le corps du
contre-mémoire et les observations écrites, d’autre part. Bien que la por-
tée en soit largement similaire, leur formulation diﬀère (voir les para-
graphes 26 et 27 ci-dessus). A cet égard, la Cour note que les conclusions
formulées par les Parties à la ﬁn de leurs écritures doivent être lues à la
lumière des arguments développés dans le corps de celles-ci. En la pré-
sente espèce, la Cour observe en outre que les arguments des Parties rela-
tifs à la connexité directe se fondent sur le libellé utilisé par la Colombie
dans le corps du contre-mémoire et dans ses observations écrites. En
conséquence, pour les besoins de l’examen de la recevabilité des deux pre-
mières demandes reconventionnelles, c’est au libellé utilisé par la Colom-
bie dans le corps du contre-mémoire et dans ses observations écrites que
se référera la Cour.
   35. Les deux premières demandes reconventionnelles se rapportent,
l’une comme l’autre, aux prétendues violations, par le Nicaragua, de l’obli-
gation qui lui incombe de protéger et de préserver l’environnement marin.
La première porte sur le manquement allégué du Nicaragua à une obliga-
tion d’exercer la diligence requise aux ﬁns de protéger et de préserver l’en-
vironnement marin dans le sud-ouest de la mer des Caraïbes, la deuxième,
sur son manquement à l’obligation alléguée d’exercer la diligence requise
aux ﬁns de protéger le droit des habitants de l’archipel de San Andrés, en
particulier les Raizals, de bénéﬁcier d’un environnement sain, viable et
durable. La Cour relève que, selon la Colombie, la deuxième demande
« découle logiquement » de la première, ce que le Nicaragua n’a pas
contesté. La Cour examinera donc ensemble les deux premières demandes
reconventionnelles, tout en gardant à l’esprit qu’elles sont distinctes.
   36. Si la plupart des incidents mentionnés par la Colombie dans ses pre-
mière et deuxième demandes reconventionnelles se seraient produits dans

15

301     droits souverains et espaces maritimes (ord. 15 XI 17)

la ZEE du Nicaragua, et plus précisément dans la zone maritime entou-
rant le banc de Luna Verde, qui se trouve dans la réserve de biosphère
Seaﬂower, la Colombie en invoque aussi d’autres qui auraient eu lieu dans
sa propre mer territoriale et la zone de régime commun établie entre elle et
la Jamaïque (aux alentours de Serranilla et Bajo Alicia). Toutefois, étant
donné que les incidents qu’elle situe dans ces dernières sont peu nombreux
et que la majorité de ceux qu’elles a invoqués se seraient déroulés dans la
zone maritime entourant le banc de Luna Verde, soit dans la ZEE du
Nicaragua, la Cour considère que les première et deuxième demandes
reconventionnelles de la Colombie concernent pour l’essentiel la même
zone géographique que les demandes principales de celui-ci.
   37. S’agissant des faits allégués sous-tendant les première et deuxième
demandes reconventionnelles de la Colombie et les demandes principales du
Nicaragua, respectivement, la Cour observe que la Colombie tire grief du
prétendu manquement du Nicaragua à son obligation de protéger et de pré-
server l’environnement marin dans le sud-ouest de la mer des Caraïbes. La
Colombie soutient en particulier que des navires privés nicaraguayens se
sont livrés à des pratiques de pêche déprédatrices et ont causé des destruc-
tions à l’environnement marin dans le sud-ouest de la mer des Caraïbes,
empêchant ainsi les habitants de l’archipel de San Andrés, notamment les
Raizals, de bénéﬁcier d’un environnement et d’un habitat sains, viables et
durables. Dans ses demandes principales, le Nicaragua, quant à lui, accuse
la marine colombienne d’ingérence dans la juridiction et les droits souve-
rains exclusifs qu’il est fondé à exercer dans sa ZEE, ainsi que de violations
de cette juridiction et de ces droits. Le Nicaragua aﬃrme que la Colombie a
empêché des navires de pêche, de la marine et des garde-côtes nicaraguayens
de naviguer, de pêcher et d’exercer leurs attributions dans la ZEE du Nica-
ragua. En conséquence, la Cour considère que les faits allégués sous-tendant,
d’une part, les première et deuxième demandes reconventionnelles de la
Colombie et, d’autre part, les demandes principales du Nicaragua sont de
nature diﬀérente et ne se rapportent pas à un même ensemble factuel.
   38. De surcroît, il n’existe pas de connexité directe en droit entre les deux
premières demandes reconventionnelles de la Colombie et les demandes
principales du Nicaragua. Premièrement, les Parties ne s’appuient pas sur les
mêmes principes juridiques. Alors que la Colombie, dans ses deux premières
demandes reconventionnelles, invoque des règles du droit international cou-
tumier et des instruments internationaux relatifs essentiellement à la préser-
vation et à la protection de l’environnement, le Nicaragua, dans ses
demandes principales, renvoie à des règles coutumières du droit internatio-
nal de la mer concernant les droits souverains, la juridiction et les obliga-
tions d’un Etat côtier dans ses espaces maritimes, telles que reﬂétées dans les
parties V et VI de la CNUDM. Deuxièmement, les Parties, à travers leurs
demandes respectives, ne poursuivent pas le même but juridique. Alors que
la Colombie cherche à établir que le Nicaragua a manqué à son obligation
de protéger et de préserver l’environnement marin dans le sud-ouest de la
mer des Caraïbes, le Nicaragua entend démontrer que la Colombie a violé la
juridiction et les droits souverains dont il jouit dans ses espaces maritimes.

16

302     droits souverains et espaces maritimes (ord. 15 XI 17)

  39. En conséquence, la Cour conclut à l’absence de connexité directe,
tant en fait qu’en droit, entre les deux premières demandes reconvention-
nelles de la Colombie et les demandes principales du Nicaragua.

                 B. Troisième demande reconventionnelle
   40. Dans sa troisième demande reconventionnelle, la Colombie prie la
Cour de dire que le Nicaragua a violé le droit des pêcheurs artisanaux de
l’archipel de San Andrés, y compris ceux issus de la population autoch-
tone raizale, d’accéder aux bancs où ils ont coutume de pêcher et d’ex-
ploiter ceux-ci. En particulier, la Colombie mentionne divers actes
d’intimidation et de harcèlement qui auraient été commis par les forces
navales nicaraguayennes à l’encontre de pêcheurs artisanaux de l’archipel
de San Andrés, dont la saisie de produits de leur pêche, ou d’équipements,
de nourriture et d’autres de leurs biens personnels.
   41. Aux ﬁns de démontrer que sa troisième demande reconventionnelle
est en connexité directe avec les demandes principales du Nicaragua, la
Colombie avance qu’elle se rapporte, tout comme ces dernières, à des faits
survenus après le prononcé de l’arrêt de 2012 dans les zones maritimes
reconnues par la Cour comme appartenant au Nicaragua et, plus précisé-
ment, « dans les eaux peu profondes du secteur de Cape Bank, connu sous
le nom de Luna Verde, ou dans les bancs des eaux profondes situés entre
les îles colombiennes septentrionales de Quitasueño et Serrana ». Partant,
la Colombie soutient qu’il existe « un chevauchement temporel et géogra-
phique manifeste » entre sa troisième demande reconventionnelle et les
demandes principales du Nicaragua dans la mesure où le cadre temporel et
la zone géographique sont les mêmes dans les deux cas. En outre, la
Colombie prétend que les faits sous-tendant les demandes principales et la
troisième demande reconventionnelle sont de même nature, le Nicaragua
et elle-même tirant grief de comportements similaires. Elle explique que
« [l]e Nicaragua s’est plaint du comportement de la marine colombienne à
l’égard des pêcheurs nicaraguayens, et la Colombie, de celui de la marine
nicaraguayenne à l’égard des pêcheurs colombiens dans la même zone ».
   Enﬁn, la Colombie aﬃrme qu’il existe une connexité juridique entre les
demandes principales du Nicaragua et sa demande reconventionnelle puisque
toutes reposent sur les mêmes principes et instruments juridiques, à savoir le
droit international coutumier. En eﬀet, les demandes du Nicaragua se rap-
portent aux règles coutumières relatives aux droits reconnus à l’Etat côtier
d’exploiter les ressources marines de sa propre ZEE, et la demande reconven-
tionnelle de la Colombie concerne les droits coutumiers relatifs à l’accès aux
ressources marines situées dans ce même espace maritime et à leur exploita-
tion. La Colombie ajoute que les Parties poursuivent le même but juridique
puisque chacune cherche à établir la responsabilité internationale de l’autre
en invoquant des violations de règles du droit coutumier se rapportant à
l’accès aux ressources halieutiques dans la même zone maritime.

                                      *

17

303     droits souverains et espaces maritimes (ord. 15 XI 17)

    42. Le Nicaragua, pour sa part, soutient que si les faits sous-tendant la
troisième demande reconventionnelle « concernent, globalement, la même
zone géographique et la même période que ceux invoqués dans [s]a
demande », ils sont toutefois de nature diﬀérente car ils s’inscrivent « dans
des zones soumises à des régimes juridiques bien distincts » : le harcèle-
ment qu’il dénonce aurait eu lieu « dans ses propres espaces maritimes et
il [serait] le fait d’un autre Etat qui n’y jouit d’aucune juridiction ou aucun
droit souverain », tandis que le harcèlement dénoncé par la Colombie
aurait eu lieu « hors de ses espaces maritimes, dans des zones soumises à
la juridiction et aux droits souverains exclusifs du Nicaragua ».
    43. En outre, le Nicaragua prétend que la troisième demande recon-
ventionnelle de la Colombie ne repose pas sur les mêmes principes juri-
diques que ses demandes principales et que les Parties ne poursuivent pas
le même but juridique. A cet égard, il soutient qu’il « cherche à faire valoir
ses droits souverains exclusifs tels qu’énoncés par la Cour dans son arrêt
de 2012, tandis que la troisième demande reconventionnelle de la Colom-
bie concerne les prétendus droits privés non exclusifs de ses ressortissants
de poursuivre leurs activités de pêche traditionnelles dans la ZEE du
Nicaragua malgré l’arrêt de 2012 » (les italiques sont dans l’original). Le
Nicaragua ajoute qu’il « entend voir conﬁrmer ses droits et sa juridiction
en tant que souverain », à la diﬀérence de la Colombie, qui « agit en tant
que parens patriae au nom de son peuple pour faire valoir d’hypothé-
tiques droits privés ».

                                     * *
   44. La Cour observe que les Parties s’accordent à dire que les faits
invoqués par la Colombie, dans sa troisième demande reconventionnelle,
et par le Nicaragua, dans ses demandes principales, se rapportent à la
même période (faisant suite au prononcé de l’arrêt de 2012) et à la même
zone géographique (la ZEE du Nicaragua). Elle note par ailleurs que les
faits sous-tendant la troisième demande reconventionnelle de la Colombie
et les demandes principales du Nicaragua sont de même nature en ce que
sont mis en cause des comportements similaires de la part des forces
navales de chaque Partie à l’égard des ressortissants de l’autre Partie.
En particulier, la Colombie tire grief du traitement (harcèlement, intimi-
dation, mesures coercitives) que les forces navales nicaraguayennes réser-
veraient aux pêcheurs artisanaux colombiens dans les eaux entourant
Luna Verde et celles de la zone située entre Quitasueño et Serrana, et le
Nicaragua, du traitement similaire (harcèlement, intimidation, mesures
coercitives) que les forces navales colombiennes réserveraient à des navires
titulaires de permis nicaraguayens pêchant dans ces mêmes eaux. A ce
stade de la procédure, aux ﬁns de déterminer si la troisième demande
reconventionnelle de la Colombie est recevable comme telle, point n’est
besoin pour la Cour de se pencher sur la question du lien entre le statut
juridique des zones maritimes en cause et les droits de chacune des Par-
ties, question qui relève du fond.

18

304     droits souverains et espaces maritimes (ord. 15 XI 17)

   45. S’agissant des principes juridiques invoqués par les Parties, la Cour
note que la troisième demande reconventionnelle de la Colombie est fon-
dée sur le droit allégué d’un Etat et de ses ressortissants d’accéder aux
ressources biologiques se trouvant dans la ZEE d’un autre Etat et de les
exploiter, sous certaines conditions. Elle relève en outre que le Nicaragua,
dans ses demandes principales, se fonde sur des règles du droit coutumier
qui consacrent la juridiction et les droits souverains d’un Etat côtier sur
sa ZEE, ce qui inclut les droits d’un tel Etat sur les ressources marines qui
s’y trouvent. Les demandes respectives des Parties mettent ainsi en jeu la
portée des droits et des obligations d’un Etat côtier dans sa ZEE. En
outre, les Parties poursuivent, par leurs demandes respectives, le même
but juridique, puisque chacune cherche à établir la responsabilité interna-
tionale de l’autre à raison de violations d’un droit d’accès et d’exploita-
tion des ressources marines dans la même zone maritime. La Cour
considère donc qu’il existe une connexité juridique directe entre la troi-
sième demande reconventionnelle de la Colombie et les demandes princi-
pales du Nicaragua.
   46. En conséquence, la Cour conclut qu’il existe une connexité directe,
ainsi que l’exige l’article 80 du Règlement, entre la troisième demande recon-
ventionnelle de la Colombie et les demandes principales du Nicaragua.

                 C. Quatrième demande reconventionnelle
   47. Dans sa quatrième demande reconventionnelle, la Colombie prie la
Cour de dire que, en adoptant le décret no 33-2013 du 19 août 2013, qui
a établi des lignes de base droites avec pour eﬀet, selon elle, d’étendre les
eaux intérieures et les espaces maritimes nicaraguayens au-delà de ce que
permet le droit international, le Nicaragua a violé sa juridiction et ses
droits souverains. D’après elle, « [l]a décision illicite prise par le Nicara-
gua d’établir un système de lignes de base droites pour déterminer la
limite à partir de laquelle doit être mesurée la largeur de ses espaces mari-
times a directement porté atteinte aux droits de la Colombie dans la mer
des Caraïbes » à trois titres diﬀérents : l’adoption du décret no 33-2013
s’est traduite, premièrement, par l’extension des eaux intérieures du Nica-
ragua vers l’est et, partant, « un déni du droit de passage inoﬀensif et de
la liberté de navigation dans de vastes étendues de mer où ces droits et
libertés devraient pouvoir être exercés » ; deuxièmement, par l’extension
de la mer territoriale du Nicaragua et, partant, une restriction indue des
droits de navigation de la Colombie ; et, troisièmement, par l’extension de
la zone économique exclusive du Nicaragua et, partant, « un chevauche-
ment artiﬁciel avec les espaces auxquels la Colombie peut prétendre au
titre de son droit à un plateau continental et à une zone économique
exclusive ». La Colombie estime qu’il existe un lien de connexité directe
entre sa quatrième demande reconventionnelle et les demandes princi-
pales du Nicaragua relatives au décret colombien 1946 du 9 septembre
2013 portant création de sa « zone contiguë unique », tel que modiﬁé
ensuite par le décret 1119 du 17 juin 2014. Elle rappelle que le Nicaragua

19

305     droits souverains et espaces maritimes (ord. 15 XI 17)

lui reproche de s’être, en vertu de ces décrets, attribué de larges parts
d’une zone maritime dont la Cour lui avait reconnu l’appartenance et,
partant, d’avoir « violé ses droits souverains et ses espaces maritimes ».
   48. La Colombie soutient que sa quatrième demande reconvention-
nelle et les demandes principales du Nicaragua — qui, dans chaque cas,
ont trait à l’adoption des décrets respectifs — présentent un lien de
connexité factuelle et juridique. Premièrement, fait-elle valoir, les deux
décrets ont été adoptés au cours de la même période, celui du Nicaragua
l’ayant été le 19 août 2013, et celui de la Colombie, le 9 septembre de la
même année. Deuxièmement, elle aﬃrme qu’il s’agit dans les deux cas
d’« actes de droit interne qui portent sur la déﬁnition des limites d’espaces
maritimes d’Etats côtiers ». Troisièmement, il est reproché à l’un comme
à l’autre d’étendre « les espaces maritimes des Parties au-delà de ce qui est
permis en droit international ». Quatrièmement, ces décrets concernent
l’exécution de l’arrêt de 2012.
   49. Pour ce qui est de la connexité juridique, la Colombie estime que sa
quatrième demande reconventionnelle et les demandes principales du Nica-
ragua relatives au décret 1946 de la Colombie renvoient à des principes
juridiques relevant du même corpus de droit international, celui des règles
coutumières du droit international de la mer. Cela suﬃt, selon elle, à établir
l’existence entre elles d’une connexité directe en droit. La Colombie consi-
dère également que ces demandes poursuivent le même but juridique.

                                      *
   50. Le Nicaragua, pour sa part, soutient qu’il n’y a pas de connexité
factuelle directe entre la quatrième demande reconventionnelle de la
Colombie et ses propres demandes. Premièrement, ce n’est pas, selon lui,
la même zone géographique qui est en cause, puisque celles-ci portent sur
les « violations par la Colombie des droits et de la juridiction du Nicara-
gua dans sa ZEE », tandis que celle-là ne concerne « que les eaux inté-
rieures et la mer territoriale du Nicaragua ». Deuxièmement, aﬃrme-t-il,
les faits sur lesquels se fonde la Colombie ne sont pas de même nature que
ceux sous-tendant ses propres demandes : alors que le décret incriminé par
la Colombie a trait à l’étendue des espaces maritimes du Nicaragua dans
la mer des Caraïbes, les faits sur lesquels repose sa demande relative à « la
zone contiguë unique de la Colombie intéressent la contestation par
celle-ci de l’existence de la juridiction et des droits souverains exclusifs du
Nicaragua dans les zones maritimes délimitées par l’arrêt de 2012 » (les
italiques sont dans l’original). Enﬁn, le Nicaragua soutient que sa
demande concerne des questions qui ont été expressément réglées par la
Cour dans son arrêt de 2012 ; la quatrième demande reconventionnelle de
la Colombie, en revanche, porte sur un point que la Cour n’avait pas
examiné alors : les lignes de base à partir desquelles le Nicaragua doit
mesurer la largeur de ses espaces maritimes.
   51. Le Nicaragua soutient que la Colombie n’a pas davantage démon-
tré l’existence d’une connexité juridique directe entre sa quatrième demande

20

306     droits souverains et espaces maritimes (ord. 15 XI 17)

reconventionnelle et ses demandes principales. Il fait valoir que ses
demandes sont fondées sur l’arrêt de 2012 établissant la frontière maritime
entre les Parties « en deçà de 200 milles marins », ainsi que sur les règles du
droit international coutumier régissant les droits, la juridiction et les
devoirs d’un Etat côtier dans sa ZEE, et ses droits sur le plateau continen-
tal. Le Nicaragua relève que la demande de la Colombie repose sur l’aﬃr-
mation selon laquelle le décret nicaraguayen ne serait pas conforme aux
règles du droit international coutumier relatives à l’utilisation de lignes de
base droites en tant que méthode pour tracer les lignes de base à partir
desquelles se mesure la largeur d’espaces maritimes. Enﬁn, il soutient que
les Parties ne poursuivent pas le même but juridique : la limite de
200 milles marins du Nicaragua étant la même, qu’elle soit mesurée à par-
tir de lignes de base droites ou de lignes de base normales, le décret nica-
raguayen « n’emporte … en aucune façon violation de la ZEE ou du
plateau continental de la Colombie » alors que le décret colombien revient
à « empiéter sur la ZEE et le plateau continental du Nicaragua ».

                                     * *
   52. La Cour observe que les faits invoqués par la Colombie dans sa
quatrième demande reconventionnelle et par le Nicaragua dans ses
demandes principales — à savoir l’adoption d’actes de droit interne ﬁxant
les limites ou l’étendue de leurs espaces maritimes respectifs — se rap-
portent à la même période. Le décret no 33-2013 du Nicaragua a été
adopté le 19 août 2013, et le décret 1946 de la Colombie, le 9 septembre
2013. La Cour note surtout que les deux Parties se reprochent l’une l’autre
les dispositions de droit interne qu’elles ont adoptées en vue de déﬁnir
leurs espaces maritimes respectifs dans la même zone géographique, à
savoir le secteur sud-ouest de la mer des Caraïbes qui s’étend à l’est de la
côte nicaraguayenne et autour de l’archipel colombien de San Andrés.
   53. La Cour relève que le Nicaragua demande le respect de ses droits
dans la ZEE et que les limites de la ZEE du Nicaragua sont déterminées
en fonction de ses lignes de base, qui sont contestées dans la quatrième
demande reconventionnelle de la Colombie. En outre, la Cour observe
que, dans leurs demandes respectives, le Nicaragua et la Colombie font
état de violations des droits souverains que chacun prétend détenir en
vertu de règles de droit international coutumier relatives aux limites, au
régime et à l’étendue de la ZEE et de la zone contiguë, dans, plus précisé-
ment, un contexte de chevauchement desdits espaces maritimes entre Etats
dont les côtes se font face. Le fait que les limites de ces espaces maritimes
dans le secteur sud-ouest de la mer des Caraïbes (s’étendant à l’est de la
côte nicaraguayenne et autour de l’archipel colombien de San Andrés) ont
été établies par l’arrêt de 2012 ne modiﬁe pas le fondement juridique essen-
tiel des droits revenant au Nicaragua et à la Colombie. Si, lorsqu’elle a
statué sur les exceptions préliminaires, la Cour a observé que ledit arrêt
était « incontestablement pertinent en [l’]aﬀaire [opposant les Parties], en
ce qu’il détermin[ait] la frontière maritime entre [celles-ci] et établi[ssait]

21

307    droits souverains et espaces maritimes (ord. 15 XI 17)

donc laquelle d’entre elles a[vait] des droits souverains en vertu du droit
international coutumier dans les espaces maritimes [en cause] », elle a
cependant indiqué clairement que « ces droits exist[aient] en vertu du droit
international coutumier » (Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 41-42, par. 109). De
plus, à travers leurs demandes respectives, les Parties poursuivent le même
but juridique puisque chacune espère voir la Cour déclarer le décret de
l’autre contraire au droit international. La Cour considère donc qu’il existe
une connexité juridique directe entre la quatrième demande reconvention-
nelle de la Colombie et les demandes principales du Nicaragua.
   54. En conséquence, la Cour conclut qu’il existe une connexité directe,
ainsi que l’exige l’article 80 du Règlement, entre la quatrième demande
reconventionnelle de la Colombie et les demandes principales du Nicaragua.

                     D. Conclusion de la Cour quant
                    à la condition de connexité directe
   55. La Cour conclut à l’absence de connexité directe entre les première
et deuxième demandes reconventionnelles de la Colombie, d’une part, et
les demandes principales du Nicaragua, d’autre part. Elle considère, en
revanche, que les troisième et quatrième demandes reconventionnelles de
la Colombie présentent un lien de connexité directe avec l’objet des
demandes principales du Nicaragua.


                             III. Compétence

   56. Il incombe à présent à la Cour d’examiner si les troisième et qua-
trième demandes reconventionnelles de la Colombie satisfont à la condi-
tion de compétence posée au paragraphe 1 de l’article 80 du Règlement.

                                    * *
   57. Le Nicaragua aﬃrme que la Cour n’a pas compétence pour
connaître des demandes reconventionnelles de la Colombie. Il soutient
que la date critique aux ﬁns d’apprécier sa compétence à cet égard est
celle à laquelle lesdites demandes ont été présentées, et non la date à
laquelle lui-même a déposé sa requête. A cet égard, il note que la Colom-
bie a présenté ses demandes reconventionnelles près de trois ans après que
le pacte de Bogotá eut cessé, par l’eﬀet de sa dénonciation par la Colom-
bie, d’être en vigueur entre les Parties. Le pacte étant la seule base de
compétence invoquée en l’espèce, il conclut que les demandes reconven-
tionnelles de la Colombie ne relèvent pas de la compétence de la Cour et
doivent être rejetées.
   58. Le Nicaragua fait également valoir que, au regard de l’article XXXI
du pacte de Bogotá, l’existence d’un diﬀérend entre les Parties est une

22

308     droits souverains et espaces maritimes (ord. 15 XI 17)

condition à la compétence de la Cour. Or, selon lui, la Colombie n’a pas
établi l’existence d’un tel diﬀérend en ce qui concerne l’objet de sa troi-
sième demande reconventionnelle. Le Nicaragua soutient que le dossier
ne contient aucun élément — notes diplomatiques, déclarations publiques
de hauts responsables ou autres — attestant de sa part une opposition
manifeste à cette demande. Selon lui, il n’existe donc aucun élément qui
permette à la Cour d’inférer l’existence d’un diﬀérend.
   59. Enﬁn, le Nicaragua estime que la Colombie n’a pas satisfait à la
condition préalable énoncée à l’article II du pacte de Bogotá. Aux termes
de cette disposition, rappelle-t-il, les Etats parties ne peuvent recourir aux
mécanismes de règlement des diﬀérends prévus dans cet instrument que
dans le cas où le diﬀérend, « de l’avis de l’une des parties, ne pourrait être
résolu au moyen de négociations directes suivant les voies diplomatiques
ordinaires ». A cet égard, le Nicaragua observe que la Colombie n’a pas
établi que les Parties auraient considéré que les questions soulevées par la
Colombie dans sa troisième demande reconventionnelle ne pouvaient être
réglées par des négociations directes.

                                      *
   60. La Colombie, quant à elle, soutient que ses demandes reconven-
tionnelles relèvent de la compétence de la Cour au titre du pacte de
Bogotá. Elle aﬃrme que la compétence de la Cour pour connaître de pro-
cédures incidentes s’apprécie au regard de la date à laquelle la procédure
principale a été introduite, soit, en l’occurrence, le 26 novembre 2013,
date du dépôt, par le Nicaragua, de sa requête introductive d’instance. La
Colombie ajoute que tous les faits qu’elle invoque dans ses demandes
reconventionnelles se sont produits avant cette date critique. En consé-
quence, la circonstance que le pacte de Bogotá a cessé d’être en vigueur le
27 novembre 2013 entre les Parties ne prive pas, selon elle, la Cour de sa
compétence, déjà établie sur le fondement de cet instrument, en ce qui
concerne la procédure principale, pour connaître des demandes reconven-
tionnelles de la Colombie. Dès lors, d’après la Colombie, tant que les
questions soulevées dans ses demandes reconventionnelles sont en
connexité directe avec les demandes principales et ont trait à des situa-
tions survenues entre le Nicaragua et la Colombie avant la date critique
du 26 novembre 2013 — soit lorsque le pacte de Bogotá était encore en
vigueur —, la Cour a compétence pour connaître desdites demandes.
   61. La Colombie aﬃrme encore qu’elle n’a pas à établir l’existence
d’un diﬀérend avec le Nicaragua sur l’objet de ses demandes reconven-
tionnelles, non plus qu’à prouver que les questions soulevées dans lesdites
demandes ne pouvaient, de l’avis des Parties, être réglées au moyen de
négociations. Elle estime que ces conditions ne sont pas pertinentes aux
ﬁns de déterminer la compétence de la Cour au regard de l’article 80 du
Règlement.
   62. En ce qui concerne la première condition, la Colombie considère
que l’article 80 du Règlement n’impose pas au défendeur qui présente des

23

309     droits souverains et espaces maritimes (ord. 15 XI 17)

demandes reconventionnelles de prouver l’existence d’un diﬀérend avec le
requérant sur l’objet desdites demandes, puisqu’il « présuppose l’existence
d’un diﬀérend à l’égard duquel la Cour s’est déjà déclarée compétente ».
D’après la Colombie, ses demandes reconventionnelles sont recevables en
vertu de la base de compétence — le pacte de Bogotá — sur laquelle la
Cour se fonde pour connaître des demandes du Nicaragua, car elles sont
« inextricablement liées à l’objet du diﬀérend », tel que déﬁni dans l’arrêt
sur les exceptions préliminaires. En tout état de cause, la Colombie estime
avoir produit suﬃsamment d’éléments solides prouvant que le Nicaragua
avait connaissance, ou ne pouvait pas ne pas avoir connaissance, de l’exis-
tence d’un diﬀérend entre les Parties relatif à l’objet des demandes recon-
ventionnelles de la Colombie. En particulier, s’agissant des première,
deuxième et troisième demandes reconventionnelles, elle soutient que
      « le Nicaragua et la Colombie ont des points de vue opposés sur les
      droits, obligations et devoirs de l’Etat côtier (le Nicaragua) et les
      droits et devoirs des autres Etats (en l’occurrence, la Colombie) dans
      la ZEE, ainsi que sur la manière dont la partie adverse exécute ou
      n’exécute pas ses obligations et devoirs ou garantit les droits de
      l’autre ».
   63. En ce qui concerne la seconde condition, la Colombie est en désac-
cord avec le Nicaragua quant au fait que les questions soulevées dans les
demandes reconventionnelles de la Colombie auraient dû faire l’objet de
négociations préalables. Elle aﬃrme qu’« un diﬀérend est déjà cristallisé,
la voie judiciaire a été choisie pour le régler, et les demandes reconven-
tionnelles de la Colombie constituent une riposte aux demandes du Nica-
ragua qui ne pouvaient être réglées au moyen de négociations ». Quoi
qu’il en soit, la Colombie considère que le Nicaragua n’a produit aucun
élément prouvant que les questions maritimes qui ont divisé les Parties
après l’arrêt de 2012 pouvaient être résolues au moyen de négociations
directes suivant les voies diplomatiques ordinaires.

                                    * *
   64. La Cour rappelle que, en la présente espèce, le Nicaragua a invo-
qué l’article XXXI du pacte de Bogotá pour fonder sa compétence. Aux
termes de cette disposition, les parties au pacte reconnaissent comme obli-
gatoire la juridiction de la Cour « tant que le[dit] Traité restera en
vigueur ». Aux termes de l’article LVI, la durée du pacte est indéﬁnie,
mais il « pourra être dénoncé moyennant un préavis d’un an ». Ainsi, le
pacte, après avoir été dénoncé par un Etat partie, demeure en vigueur
entre ce dernier et les autres parties pour une durée d’un an à compter de
la notiﬁcation de la dénonciation.
   65. La Colombie a ratiﬁé le pacte de Bogotá le 14 octobre 1968, avant
de le dénoncer le 27 novembre 2012. La requête en la présente espèce a été
soumise à la Cour le 26 novembre 2013, soit après la transmission de
l’avis de dénonciation de la Colombie, mais avant l’expiration du

24

310      droits souverains et espaces maritimes (ord. 15 XI 17)

préavis d’un an visé à l’article LVI. Dans son arrêt sur les exceptions pré-
liminaires du 17 mars 2016, la Cour a constaté que l’article XXXI du
pacte était toujours en vigueur entre les Parties à la date du dépôt de la
requête en la présente aﬀaire et a estimé que le fait que le pacte eut cessé
d’être en vigueur entre les Parties n’avait pas eu d’incidence sur la compé-
tence qui existait à la date à laquelle l’instance avait été introduite (voir
Violations alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 25-26, par. 48).
   66. La Colombie a présenté ses demandes reconventionnelles, se fon-
dant sur l’article XXXI du pacte de Bogotá, dans le cadre des conclusions
ﬁgurant dans son contre-mémoire, le 17 novembre 2016, soit après que le
pacte eut cessé d’être en vigueur entre les Parties. Dès lors, la question qui
se pose est celle de savoir si, lorsqu’un défendeur a invoqué, dans ses
demandes reconventionnelles, la même base de compétence que le deman-
deur dans sa requête introductive d’instance, ce défendeur est empêché de
se fonder sur ladite base de compétence au motif qu’elle a cessé d’être en
vigueur entre la date du dépôt de la requête et celle de la présentation de
ses demandes reconventionnelles.
   67. Dès lors que la Cour a établi sa compétence pour connaître d’une
aﬀaire, elle a compétence pour en examiner toutes les phases ; la caducité
ultérieure du titre qui lui a conféré ladite compétence ne saurait la priver
de celle-ci. Comme la Cour l’a dit en l’aﬀaire Nottebohm, dans le contexte
de la caducité, survenue après le dépôt de la requête, de la déclaration par
laquelle le défendeur avait accepté la juridiction obligatoire de la Cour,
      « [l]orsque la requête est déposée à un moment où le droit en vigueur
      entre les parties comporte la juridiction obligatoire de la Cour …, le
      dépôt de la requête n’est que la condition pour que la clause de juri-
      diction obligatoire produise eﬀet à l’égard de la demande qui fait
      l’objet de la requête. Cette condition remplie, la Cour doit connaître
      de la demande ; elle a compétence pour en examiner tous les aspects,
      qu’ils touchent à la compétence, à la recevabilité ou au fond. Un fait
      extérieur tel que la caducité ultérieure de la déclaration par échéance
      du terme ou par dénonciation ne saurait retirer à la Cour une com-
      pétence déjà établie. » (Nottebohm (Liechtenstein c. Guatemala),
      exception préliminaire, arrêt, C.I.J. Recueil 1953, p. 123.)

Bien que, comme la Cour l’a relevé plus haut (voir le paragraphe 18), les
demandes reconventionnelles soient des actes juridiques autonomes ayant
pour objet de soumettre au juge des prétentions nouvelles, elles se rat-
tachent en même temps aux demandes principales, et visent à y riposter
dans le cadre de la même instance, à l’égard de laquelle elles présentent un
caractère incident. En conséquence, le fait que le titre de compétence
invoqué par un requérant à l’appui de ses demandes soit devenu caduc
après le dépôt de la requête ne prive pas la Cour de sa compétence pour
connaître de demandes reconventionnelles présentées sur le même fonde-

25

311     droits souverains et espaces maritimes (ord. 15 XI 17)

ment. La Cour note qu’une interprétation contraire présenterait l’incon-
vénient de permettre au demandeur, dans certains cas, de faire disparaître
la base de compétence après le dépôt de la requête et de se soustraire ainsi
à toute demande reconventionnelle susceptible d’être présentée dans le
cadre de la même instance et comportant un lien de connexité directe avec
la demande principale.
   68. La Cour rappelle que, dans son arrêt du 17 mars 2016 sur les
exceptions préliminaires, elle a établi qu’elle avait compétence sur la base
de l’article XXXI du pacte de Bogotá au moment du dépôt de la requête.
Elle rappelle également que le titre de compétence a cessé de produire ses
eﬀets avant le dépôt du contre-mémoire de la Colombie. Cependant, les
troisième et quatrième demandes reconventionnelles de la Colombie ont
été présentées sur le fondement du même titre de compétence que les
demandes principales du Nicaragua, et la Cour a conclu à l’existence
d’une connexité directe entre celles-ci et celles-là (voir le paragraphe 55
ci-dessus). Il s’ensuit que l’extinction du pacte de Bogotá entre les Parties
n’a pas par elle-même privé la Cour de sa compétence pour connaître
desdites demandes reconventionnelles.
   69. La Cour observe que, aﬁn d’établir si des demandes reconvention-
nelles relèvent de sa compétence, elle doit aussi déterminer si les condi-
tions posées dans l’instrument prévoyant cette compétence sont remplies
(voir, par exemple, Immunités juridictionnelles de l’Etat (Allemagne
c. Italie), demande reconventionnelle, ordonnance du 6 juillet 2010,
C.I.J. Recueil 2010 (I), p. 316-321, par. 17-31). Aﬁn de déterminer si elle
a compétence pour connaître des troisième et quatrième demandes recon-
ventionnelles de la Colombie, elle doit donc rechercher si les conditions
énoncées dans le pacte de Bogotá sont remplies.
   70. La Cour rappelle que, au titre de l’article XXXI du pacte de
Bogotá, les Etats parties sont convenus de reconnaître, conformément au
paragraphe 2 de l’article 36 du Statut, sa juridiction obligatoire à l’égard
de « tous les diﬀérends d’ordre juridique surgissant entre [eux] ».
L’existence d’un diﬀérend entre les parties est donc une condition de sa
compétence. Aux ﬁns de déterminer, dans une aﬀaire donnée, si elle a
compétence en vertu de cet instrument, la Cour doit ainsi établir qu’il
existe un diﬀérend entre les parties intéressant l’objet des demandes recon-
ventionnelles.
   71. Selon la jurisprudence constante de la Cour, un diﬀérend est « un
désaccord sur un point de droit ou de fait, une contradiction, une oppo-
sition de thèses juridiques ou d’intérêts entre de[s parties] » (Concessions
Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11 ;
Obligations relatives à des négociations concernant la cessation de la course
aux armes nucléaires et le désarmement nucléaire (Iles Marshall
c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (II),
p. 849, par. 37). Pour en établir l’existence, « [i]l faut démontrer que la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328).

26

312    droits souverains et espaces maritimes (ord. 15 XI 17)

   72. En la présente espèce, s’agissant de la troisième demande reconven-
tionnelle, la Cour considère que les Parties ont des vues divergentes sur la
portée de leurs droits et devoirs respectifs dans la ZEE du Nicaragua. Le
Nicaragua avait connaissance de ce que ses vues se heurtaient à l’opposi-
tion manifeste de la Colombie, puisque, après l’arrêt de 2012, les hauts
responsables des Parties ont fait des déclarations publiques dans lesquelles
ils exprimaient leurs vues divergentes sur la relation entre le droit allégué
des habitants de l’archipel de San Andrés de poursuivre leurs activités de
pêche traditionnelle, invoqué par la Colombie, et l’aﬃrmation par le
Nicaragua de son droit à autoriser la pêche dans sa ZEE. Selon la Colom-
bie, les forces navales nicaraguayennes se sont également livrées à des
actes d’intimidation à l’encontre de pêcheurs artisanaux colombiens alors
qu’ils cherchaient à accéder aux bancs où ils ont coutume de pratiquer
leur activité. Il apparaît ainsi qu’un diﬀérend existe entre les Parties au
sujet de la violation alléguée, par le Nicaragua, des droits en question
depuis novembre 2013, sinon avant.
   73. S’agissant de la quatrième demande reconventionnelle, la Cour
considère que les Parties ont des vues divergentes sur la question de la
déﬁnition de leurs espaces maritimes respectifs dans le secteur sud-ouest
de la mer des Caraïbes, à la suite de l’arrêt qu’elle a rendu en 2012. A cet
égard, elle relève que, dans une note diplomatique de protestation adres-
sée au Secrétaire général de l’Organisation des Nations Unies le
1er novembre 2013, la ministre des aﬀaires étrangères de la Colombie a
notamment écrit : « La République de Colombie tient à informer l’Orga-
nisation des Nations Unies et ses Etats Membres que les lignes de base
droites … revendiquées par le Nicaragua [dans le décret no 33-2013 du
19 août 2013] sont absolument contraires au droit international. » La
Cour observe encore que, se référant à cette note diplomatique, le Nica-
ragua a reconnu qu’« [i]l exist[ait] donc un « diﬀérend » à cet égard ». Il
apparaît ainsi qu’un diﬀérend existe entre les Parties sur cette question
depuis novembre 2013, sinon avant.
   74. La Cour cherchera maintenant à répondre à la question de savoir
si, conformément à la condition posée par l’article II du pacte de Bogotá,
les questions que soulève la Colombie dans ses demandes reconvention-
nelles ne pouvaient, « de l’avis de l’une des Parties, … être résolu[es] au
moyen de négociations directes ». La Cour rappelle qu’il lui faut détermi-
ner si les éléments de preuve démontrent qu’« aucune des deux Parties ne
pouvait soutenir de manière plausible que le diﬀérend qui les opposait
pouvait être résolu au moyen de négociations directes suivant les voies
diplomatiques ordinaires » (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 37, par. 95).
   75. S’agissant de la troisième demande reconventionnelle, la Cour rap-
pelle que, dans son arrêt du 17 mars 2016 sur les exceptions préliminaires,
elle a reconnu que, « [p]armi les questions au sujet desquelles les Parties
envisageaient de dialoguer, ﬁguraient notamment les activités de pêche
des habitants de San Andrés, Providencia et Santa Catalina dans des eaux

27

313     droits souverains et espaces maritimes (ord. 15 XI 17)

dont [elle] a[vait] reconnu qu’elles appartenaient au Nicaragua » (C.I.J.
Recueil 2016 (I), p. 38, par. 97). Elle a toutefois aussi indiqué que le fait
que les Parties restaient disposées à dialoguer n’était pas « déterminant »,
car la question essentielle qu’il lui incombait de trancher était celle de
savoir si elles « considéraient de bonne foi qu’une certaine possibilité de
parvenir à un règlement négocié existait ou, au contraire, que cette possi-
bilité n’existait pas » (ibid., par. 99). La Cour note que les Parties ont
certes, à la suite de l’arrêt de 2012, formulé des déclarations générales sur
certains problèmes ayant trait aux activités de pêche des habitants de l’ar-
chipel de San Andrés, mais sans jamais entamer de négociations directes
en vue d’y apporter une solution. Cela démontre que les Parties ne consi-
déraient pas qu’il fût possible de parvenir à un règlement de la question
du respect des droits de pêche traditionnels au moyen de négociations
directes suivant les voies diplomatiques ordinaires. La Cour juge donc
remplie la condition énoncée à l’article II du pacte de Bogotá, en ce qui
concerne la troisième demande reconventionnelle.
   76. S’agissant de la quatrième demande reconventionnelle, la Cour
estime que l’adoption, par le Nicaragua, du décret no 33-2013 du
19 août 2013 et le rejet de ce décret par la Colombie, exprimé dans la note
diplomatique de protestation de sa ministre des aﬀaires étrangères en date
du 1er novembre 2013 (voir le paragraphe 73 ci-dessus), montrent qu’il
n’aurait, en tout état de cause, plus été utile pour les Parties de se livrer à
des négociations directes sur cette question suivant les voies diploma-
tiques ordinaires. La Cour juge donc remplie la condition énoncée à l’ar-
ticle II du pacte de Bogotá, en ce qui concerne la quatrième demande
reconventionnelle.
   77. La Cour conclut qu’elle est compétente pour connaître des troi-
sième et quatrième demandes reconventionnelles de la Colombie.


                              IV. Conclusion

  78. Compte tenu de ce qui précède, la Cour conclut que les troisième et
quatrième demandes reconventionnelles présentées par la Colombie sont
recevables comme telles.

                                        *
                                    *       *

   79. La Cour observe qu’une décision rendue sur la recevabilité d’une
demande reconventionnelle compte tenu des exigences formulées à l’ar-
ticle 80 du Règlement ne saurait préjuger aucune question dont elle aurait
à connaître dans la suite de la procédure.
   80. Aux ﬁns de protéger les droits que les Etats tiers admis à ester
devant la Cour tirent du Statut, la Cour donne instruction au greﬃer de
leur transmettre copie de la présente ordonnance.

28

314     droits souverains et espaces maritimes (ord. 15 XI 17)

   81. Compte tenu des conclusions auxquelles elle est parvenue ci-dessus
quant à la recevabilité des troisième et quatrième demandes reconvention-
nelles, la Cour estime que le dépôt d’une réplique du Nicaragua et d’une
duplique de la Colombie, portant sur les demandes des deux Parties dans
l’instance en cours, est nécessaire, la suite de la procédure étant réservée.

                                       *
                                   *       *

  82. Par ces motifs,
  La Cour,
  A) 1) Par quinze voix contre une,
   Dit que la première demande reconventionnelle présentée par la Répu-
blique de Colombie est irrecevable comme telle et ne fait pas partie de
l’instance en cours ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ;
    M. Daudet, juge ad hoc ;
  contre : M. Caron, juge ad hoc ;
  2) Par quinze voix contre une,
   Dit que la deuxième demande reconventionnelle présentée par la Répu-
blique de Colombie est irrecevable comme telle et ne fait pas partie de
l’instance en cours ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian, juges ;
    M. Daudet, juge ad hoc ;
  contre : M. Caron, juge ad hoc ;
  3) Par onze voix contre cinq,
   Dit que la troisième demande reconventionnelle présentée par la Répu-
blique de Colombie est recevable comme telle et fait partie de l’instance
en cours ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    MM. Bhandari, Robinson, juges ; M. Caron, juge ad hoc ;
  contre : MM. Tomka, Gaja, Mme Sebutinde, M. Gevorgian, juges ;
    M. Daudet, juge ad hoc ;
  4) Par neuf voix contre sept,
   Dit que la quatrième demande reconventionnelle présentée par la Répu-
blique de Colombie est recevable comme telle et fait partie de l’instance
en cours ;

29

315     droits souverains et espaces maritimes (ord. 15 XI 17)

  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Bennouna, Cançado Trindade, Mme Xue, MM. Bhandari, Robinson,
    juges ; M. Caron, juge ad hoc ;
  contre : MM. Tomka, Greenwood, Mme Donoghue, M. Gaja, Mme Sebutinde,
    M. Gevorgian, juges ; M. Daudet, juge ad hoc ;
  B) A l’unanimité,
  Prescrit la présentation d’une réplique du Nicaragua et d’une duplique
de la Colombie portant sur les demandes des deux Parties dans l’instance
en cours et fixe comme suit les dates d’expiration des délais pour le dépôt
de ces pièces de procédure :
  Pour la réplique de la République du Nicaragua, le 15 mai 2018 ;
  Pour la duplique de la République de Colombie, le 15 novembre 2018 ;
  Réserve la suite de la procédure.
   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze novembre deux mille dix-sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République de Colombie.


                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                         Le greﬃer,
                                            (Signé) Philippe Couvreur.




   M. le juge Yusuf, vice-président, joint une déclaration à l’ordonnance ;
MM. les juges Tomka, Gaja, Mme la juge Sebutinde, M. le juge Gevor-
gian et M. le juge ad hoc Daudet joignent à l’ordonnance l’exposé de leur
opinion commune ; M. le juge Cançado Trindade joint une déclaration à
l’ordonnance ; M. le juge Greenwood et Mme la juge Donoghue joignent
à l’ordonnance les exposés de leur opinion individuelle ; M. le juge ad hoc
Caron joint à l’ordonnance l’exposé de son opinion dissidente.

                                                          (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




30

